              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTWAN O’BRIAN LLOYD,           )
                                )
              Plaintiff,        )
                                )
    v.                          )            1:19CV3
                                )
SCOTLAND COUNTY SHERIFF         )
DEPARTMENT, et al.,             )
                                )
              Defendant(s).     )

                              ORDER

    On February 8, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 3, 4.) No objections were

filed within the time limits prescribed by Section 636.

    Therefore, the court need not make a de novo review and the

Magistrate Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that Plaintiff’s Complaint (Doc. 2)

be, and the same is hereby, DISMISSED pursuant to 28 U.S.C.

§ 1915A for failing to state a claim upon which relief may be

granted except as to Plaintiff’s claims that Defendants Earl

Haywood and Jessica Sadovnikov charged Plaintiff with the murder

of an unborn child after pressuring a witness to make false

statements supporting those charges.

    This the 11th day of March, 2019.



                           ____________________________________
                               United States District Judge
